Case 2:20-cv-05317-GEKP Document 43 Filed 07/15/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW PERRONG, :
Plaintiff : CIVIL ACTION
v.
VICTORY PHONES LLC, : No. 20-5317
Defendant :

ORDER

AND NOW, this 15th day of July, 2021, upon consideration of the Second Amended
Complaint (Doc. No. 24), Defendant’s Motion to Dismiss the Second Amended Complaint (Doc.
No. 26), Plaintiff's Response in Opposition to the Motion (Doc. No. 30), Defendant’s Reply in
Further Support of the Motion (Doc. No. 31), oral argument held on June 21, 2021, and the parties’
post-argument Supplemental Briefs (Doc. Nos. 40, 41), it is hereby ORDERED that the Motion

(Doc. No. 26) is DENIED.

BY THE COURT:

GENE E.K. PRATTER
UNITED STATES DISTRICT JUDGE

 
